HID 026 Case    1:16-cv-00451-LEK-RLP
        (Rev 08/10) Jury Note      Document 234 Filed 12/20/18 Page 1 of 1                                     PageID #:
                                           5148
                          IN THE UNITED STATES DISTRICT COURT                                     0RIG IN AL
                                                                                                          FILED IN TH~
                                                                                                 UNITED STATE! DISTRICT COURT
                                  FOR THE DISTRICT OF HAWAII                                          DISTRICT OF HAWAII         I
                                                                                                         DEC 2 0 2018          pA/
                                                        )
                                                        )
                                                                                                 at( tJ o'clock and   rr'Mn~
                                                                                                                   __.,-  M.
                                                                                                  -     SUE BEITIA. CLERK-
                                                        )
                         Plaintiff(s)                   )
                                                        )
              vs.                                       )           Civil No.        \lo -{)Dlf5\ i..:~ ~-R.LY
                                                        )
                                                        )           Criminal No. - - - -- - - - - - - -
                                                        )
- - - - - - - - - -- - - - )
                             NOTE FROM THE JURY#                                     *(
Your Honor,




Dated at Honolulu, Hawaii on~~~~~~~~'~~~-~
                                        =~•~~~~'~~~-------------
Time:   \ l.) ·. 50                                               _ ___.,
                                                                       1,.
                                                                         '"---- -
                                                                     Forcperson·s Juror Number

                                                                                 k
                                                                                 _
                                                                                 =or-=-cp-
                             The space below this line ;,hould contain m-1ly- th_.
                                                                                "        crM=-
                                                                                           on-\-
                                                                                               sig-~-tur---'e
                                                                                                       .'-----+---------

                                                                                         Signature of Forepe rson
